DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connectors" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least one supporting rope" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the first to n-th sheath segments” in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the n-th first sheath segments” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “an integer n such that 1<n<= N” in lines 1-2 of the claim. The limitation appears to be a double inclusion of the same limitation recited in claim 15, line 2 form which claim 16 depends. It is unclear if “an integer” in claim 16 is the same as or is different from “an integer” of claim 15.
Claim 21 recites “the upper end of the first supporting rope” in line 23 of the claim. There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are rejected as a result of their dependency from the claims discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,479,671 to Stubler et al. (“Stubler”).
Regarding claim 1, Stubler discloses a sheath 3 for a structural cable 2 of a construction work, the structural cable having a path between an upper anchorage and a lower anchorage, the sheath comprising: sheath segments 3 assembled along the path of the structural cable; wherein connectors 11 are configured to block relative upward movement of the at least one supporting rope with respect to the sheath segments and to allow relative downward movement of the at least one supporting rope with respect to the sheath segments. Rope 10 is able to slide down along slot 12 while the upper wall of slot 12 blocks further upward movement of rope 10.
Regarding claim 2, Stubler discloses that the at least one supporting rope 10 and the connectors are located inside the sheath segments 3.
Regarding claim 3, Stubler discloses that the sheath segments 3 are connected to the at least one supporting rope independently of each other by the connectors 11.
Regarding claim 4, Stubler discloses a telescopic coupling is provided between a first sheath segment and a second sheath segment assembled next to the first sheath segment along the path of the structural cable, wherein the telescopic coupling comprises a first sleeve portion 3 belonging to the first sheath segment and a second sleeve portion 3 belonging to the second sheath segment and inserted into the first sleeve portion, and wherein at least one of the connectors 11 has a connector part 111 secured to the first sheath segment at an inner surface of the first sleeve portion so as to receive a respective supporting rope.
Regarding claim 5, Stubler discloses a plurality of the connectors 11 have respective connector parts 112, 113 mounted on a collar fixed inside the first sleeve portion so as to receive a respective supporting rope extending through the first and second sheath segments.
Regarding claim 6, Stubler discloses that the first sleeve portion has a same outer cross-section as main portions of the first and second sheath segments.
Regarding claims 11 and 12, Stubler discloses a structural cable of a construction work, comprising: an upper anchorage; a lower anchorage (col 3, ln 65-67); load-bearing tendons 2 extending along a path of the structural cable between the upper and lower anchorages; and a sheath 3, in which the load-bearing tendons are housed, wherein the sheath comprises: sheath segments 3 assembled along the path of the structural cable; at least one supporting rope 10 extending along the sheath segments and having an upper end connected to the construction work adjacent to the upper anchorage; and connectors 11 for connecting the sheath segments to the at least one supporting rope, wherein the connectors are configured to block relative upward movement of the at least one supporting rope with respect to the sheath segments and to allow relative downward movement of the at least one supporting rope with respect to the sheath segments. Rope 10 is able to slide down along slot 12 while the upper wall of slot 12 blocks further upward movement of rope 10. The method steps of claim 12 are necessarily performed in assembling the structure of claim 11 (see col 4, ln 45-62). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubler in view of U.S. Patent No. 5,803,641 to Nutzel (“Nutzel”).
Regarding claim 18, Stubler does not disclose that the sheath segments are assembled before installation of load-bearing tendons of the structural cable. 
Nutzel discloses a sheath 43 assembled before installation of load-bearing tendons 35 of a structural cable (Figs. 3a-3d). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 19, Stubler in view of Nutzel discloses that he sheath segments have an integral cross-section, and wherein, for each integer n such that 1<= N, the steps of inserting the at least one supporting rope into the n-th sheath segment and forming the n-th connector are performed while holding the (n-1)-th sheath segment to restrict lateral movements thereof.
Regarding claim 20, Stubler in view of Nutzel discloses that for each integer n such that 1<= N, the step of lifting the first to n-th sheath segments is performed at least in part while tensioning at least one supporting rope OW to restrict lateral movements of the sheath segments.

Allowable Subject Matter
Claims 1-10, 13-17, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior alone or in obvious combination absent hindsight discloses applicant’s invention of a sheath for a structural cable comprising inter alia, an inner housing in order to protect said supporting rope (claim 7), an arrangement of said third connector part that perform said blocking in only one direction in the form of a clamp (claims 10, 13-17). With respect to the method claims, Stubler only allows relative movement downward for a particular distance, namely for the length of said elongated slot and would not allow removal of an entire supporting rope in order for the supporting rope to be replaced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633